Exhibit 10.3

 

--------------------------------------------------------------------------------

INDEMNIFICATION AGREEMENT

--------------------------------------------------------------------------------

 

 

 

 

 

August 6, 2003

 

 





--------------------------------------------------------------------------------

 



TABLE OF CONTENTS

 

 

 

 

 

 

Section

 

1.

INDEMNIFICATION OF INDEMNITEE.


2

2.

ADDITIONAL INDEMNITY.


2

3.

INDEMNIFICATION RIGHTS.


2

4.

EXPENSES; INDEMNIFICATION PROCEDURE.


5

5.

NONEXCLUSIVITY


6

6.

NO DUPLICATION OF PAYMENTS.


6

7.

PARTIAL INDEMNIFICATION.


6

8.

LIABILITY INSURANCE.


7

9.

EXCEPTIONS.


7

10.

SETTLEMENTS.


7

11.

INDULGENCES, ETC.


7

12.

IMPUTED KNOWLEDGE.


8

13.

PERIOD OF LIMITATIONS.


8

14.

CONSTRUCTION OF CERTAIN PHRASES.


8

15.

COUNTERPARTS.


9

16.

BINDING EFFECT; SUCCESSORS AND ASSIGNS.


10

17.

ACTION UNDER AGREEMENT.


10

18.

NOTICE


10

19.

CONSENT TO JURISDICTION.


10

 





-I-

--------------------------------------------------------------------------------

 



 

 

20.

SEVERABILITY.


11

21.

CHOICEOFLAW


11

22.

SUBROGATION.


11

23.

AMENDMENT AND TERMINATION.


11

24.

INTEGRATION AND ENTIRE AGREEMENT.


11

25.

NO CONSTRUCTION AS EMPLOYMENT AGREEMENT.


11

26.

CORPORATE AUTHORITY.


11

 

 



-II-

--------------------------------------------------------------------------------

 



INDEMNIFICATION AGREEMENT

THIS INDEMNIFICATION AGREEMENT (the "Agreement") is entered into and effective
as of August 6, 2003, by and between PAPA JOHN'S INTERNATIONAL, INC., a Delaware
corporation (the "Company"), and JOHN H. SCHNATTER ("Indemnitee").

RECITALS:

A.         The Company and Indemnitee recognize the continued difficulty in
obtaining liability insurance for corporate directors, officers, employees,
controlling persons, agents and fiduciaries, the significant increases in the
cost of such insurance and the general reductions in the coverage of such
insurance.

B.          The Company and Indemnitee further recognize the substantial
increase in corporate litigation in general, subjecting directors, officers,
employees, controlling persons, agents and fiduciaries to expensive litigation
risks at the same time as the availability and coverage of liability insurance
has been severely limited.

C.          The stockholders of the Company have adopted Bylaws (the "Bylaws")
providing for the indemnification of the officers, directors, agents and
employees of the Company to the maximum extent authorized by Section 145 of the
Delaware General Corporations Law, as amended (the "DGCL").

D.          Indemnitee does not regard the current protection available for the
Company's directors, officers, employees, controlling persons, agents and
fiduciaries as adequate under the present circumstances, and Indemnitee and
other directors, officers, employees, controlling persons, agents and
fiduciaries of the Company may not be willing to serve or continue to serve in
such capacities without additional protection.

E.          The Bylaws and the DGCL, by their non-exclusive nature, permit
contracts between the Company and the members of its Board of Directors with
respect to indemnification of such directors.

F.          The Company (i) desires to attract and retain the involvement of
highly qualified individuals, such as Indemnitee, to serve the Company and, in
part, in order to induce Inde1m1itee to be involved with the Company and (ii)
wishes to provide for the indemnification and advancing of expenses to
Indemnitee to the maximum extent permitted by law.

G.         In view of the considerations set forth above, the Company desires
that Indemnitee be indemnified by the Company as set forth herein.





-1-

--------------------------------------------------------------------------------

 



AGREEMENT:

Now, THEREFORE, the parties hereby agree as follows:

1.          INDEMNIFICATION OF INDEMNITEE. The Company hereby agrees to
indemnify Indemnitee to the fullest extent permitted by law, even if such
indemnification is not specifically authorized by the other provisions of this
Agreement, the Company's Certificate of Incorporation (the "Certificate"), the
Bylaws or by statute. In the event of any change after the date of this
Agreement in any applicable law, statute or rule which expands the right of a
Delaware corporation to indemnify a member of its Board of Directors or an
officer, employee, controlling person, agent or fiduciary, it is the intent of
the parties hereto that Indemnitee shall enjoy by this Agreement the greater
benefits afforded by such change. In the event of any change in any applicable
law, statute or rule which narrows the right of a Delaware corporation to
indemnify a member of its Board of Directors or an officer, employee, agent or
fiduciary, such change, to the extent not otherwise required by such law,
statute or rule to be applied to this Agreement, shall have no effect on this
Agreement or the parties' rights and obligations hereunder except as set forth
in Section 9(a) hereof.

2.          ADDITIONAL INDEMNITY. The Company hereby agrees to hold harmless and
indemnify the Indemnitee:

a.         against any and all expenses incurred by Indemnitee, as set forth in
Section 3(a) below; and

b.         otherwise to the fullest extent not prohibited by the Certificate,
Bylaws or the DGCL.

3.           INDEMNIFICATION RIGHTS.

a.          Indemnification of Expenses. The Company shall indemnify and hold
harmless Indemnitee to the fullest extent permitted by law if Indemnitee was or
is or becomes a party to or witness or other participant in, or is threatened to
be made a party to or witness or other participant in, any threatened, pending
or completed action, suit, proceeding or alternative dispute resolution
mechanism, or any hearing, inquiry or investigation that Indemnitee believes
might lead to the institution of any such action, suit, proceeding or
alternative dispute resolution mechanism, whether civil, criminal,
administrative, investigative or other (hereinafter a "Claim") against any and
all expenses (including reasonable attorneys' fees and all other costs, expenses
and obligations incurred in connection with investigating, defending, being a
witness in or otherwise participating in (including on appeal), or preparing to
defend, be a witness in or otherwise participate in (including on appeal), any
such action, suit, proceeding, alternative dispute resolution mechanism,
hearing, inquiry or investigation, judgments, fines, penalties and amounts paid
in settlement (if such settlement is approved in advance by the Company, which
approval shall not be unreasonably withheld) of such Claim (collectively,
hereinafter "Expenses"), including all interest, assessments and other charges
paid or payable in connection, with or in respect of such Expenses, incurred by
Indemnitee by reason of (or arising in part out of) any event or occurrence
related to the fact that Indemnitee is or was a director, officer,





-2-

--------------------------------------------------------------------------------

 



employee, controlling person, agent or fiduciary of the Company, or any
subsidiary of the Company, or is or was serving at the request of the Company as
a director, officer, employee, controlling person, agent or fiduciary of
another  corporation,  partnership,  joint  venture,  trust, plan or other
enterprise, or by reason of any action or inaction on the part of Indemnitee
while serving in such capacity including, without limitation,  any  and all
losses, claims, damages, expenses and liabilities, joint or several (including
any investigation, legal and other expenses incurred in connection with, and any
amount paid in settlement of, any action, suit, proceeding or any claim
asserted) under the Securities Act of 1933 as amended (the "Securities Act"),
the Securities Exchange Act of 1934 as amended  (the "Exchange Act") or other
federal or state statutory law or regulation, at common law or otherwise, which
relate directly or indirectly to the registration, purchase, sale or ownership
of any securities of the Company or to any fiduciary obligation owed with
respect thereto (hereinafter an "Indemnification Event"). Such payment of
Expenses shall be made by the Company as soon as practicable but in any event no
later than twenty-five (25) days after written demand by Indemnitee therefor is
presented to the Company.

b.          Reviewing Party. Notwithstanding the foregoing, (i) the obligations
of the Company under Section 2 shall be subject to the condition that the
Reviewing Party (as described in Section 14(d) hereof) shall not have determined
(in a written opinion, in any case in which the Independent Legal Counsel
referred to in Section 3(e) hereof is involved) that Indemnitee would not be
permitted to be indemnified under applicable law, and (ii) Indemnitee
acknowledges and agrees that the obligation of the Company to make an advance
payment of Expenses to Indemnitee pursuant to Section 4(a) (an "Expense
Advance") shall be subject to the condition that, if, when and to the extent
that the Reviewing Party determines that Indemnitee would not be permitted to be
so indemnified under applicable law, the Company shall be entitled to be
reimbursed by Indemnitee (who hereby agrees to reimburse the Company) for all
such amounts theretofore paid; provided, however, that if Indemnitee has
commenced or thereafter commences legal proceedings in a court of competent
jurisdiction to secure a determination that Indemnitee should be indemnified
under applicable law, any determination made by the Reviewing Party that
Indemnitee would not be permitted to be indemnified under applicable law shall
not be binding and Indemnitee shall not be required to reimburse the Company for
any Expense Advance until a final judicial determination is made with respect
thereto (as to which all rights of appeal therefrom have been exhausted or
lapsed). Indemnitee's obligation to reimburse the Company for any Expense
Advance shall be unsecured and no interest shall be charged thereon. If there
has not been a Change in Control (as defined in Section 12(b) hereof), the
Reviewing Party shall be selected by a quorum of Disinterested Directors
(defined below), and if there has been such a Change in Control (other than a
Change in Control which has been approved by a majority of the Company's Board
of Directors who were directors immediately prior to such Change in Control),
the Reviewing Party shall be the Independent Legal Counsel referred to in
Section 3(e) hereof. If there has been no determination by the Reviewing Party
within 25 days or if the Reviewing Party determines that Indemnitee
substantively would not be permitted to be indemnified in whole or in part under
applicable law, Indemnitee shall have the right to commence litigation seeking
an initial determination by the court or challenging any such determination by
the Reviewing Party or any aspect thereof, including the legal or factual bases
therefor, and the Company hereby consents to service of process and to appear in
any such proceeding. Any determination by the Reviewing Party otherwise shall be
conclusive and binding on the Company and Indemnitee.





-3-

--------------------------------------------------------------------------------

 



c.          Contribution. If the indemnification provided for in Section 3(a)
above for any reason is held by a court of competent jurisdiction to be
insufficient or unavailable to Indemnitee in respect of any losses, claims,
damages, expenses or liabilities referred to therein, then the Company, in lieu
of indemnifying Indemnitee thereunder, shall contribute to the amount paid or
payable by Indemnitee as a result of such losses, claims, damages, expenses or
liabilities (i)  in such proportion as is appropriate to reflect the relative
benefits received by the Company and Indemnitee, or (ii) if the allocation
provided by clause (i) above is not permitted by applicable law, in such
proportion as is appropriate to reflect not only the relative benefits referred
to in clause (i) above but also the relative fault of the Company and Indemnitee
in connection with the action or inaction which resulted in such losses, claims,
damages, expenses or liabilities, as well as any other relevant equitable
considerations. In connection with the registration of the Company's securities,
the relative benefits received by the Company and Indemnitee shall be deemed to
be in the same respective proportions that the net proceeds from the offering
(before deducting expenses) received by the Company and the Indemnitee, in each
case as set forth in the table on the cover page of the applicable prospectus,
bear to the aggregate public offering price of the securities so offered. The
relative fault of the Company and Indemnitee shall be determined by reference
to, among other things, whether the untrue or alleged untrue statement of a
material fact or the omission or alleged omission to state a material fact
relates to information supplied by the Company or Indemnitee and the parties'
relative intent, knowledge, access to information and opportunity to correct or
prevent such statement or omission.

The Company and Indemnitee agree that it would not be just and equitable if
contribution pursuant to this Section 3(c) were determined by pro rata or per
capita allocation or by any other method of allocation which does not take
account of the equitable considerations referred to in the immediately preceding
paragraph. In c01mection with the registration of the Company's securities, in
no event shall an Indemnitee be required to contribute any amount under this
Section 3(c) in excess of the lesser of (i) that proportion of the total of such
losses, claims, damages or liabilities indemnified against equal to the
proportion of the total securities sold under such registration statement which
is being sold by Indemnitee or (ii) the proceeds received by Indemnitee from its
sale of securities under such registration statement. No person found guilty of
fraudulent misrepresentation (within the meaning of Section 1l(f) of the
Securities Act) shall be entitled to contribution from any person who was not
found guilty of such fraudulent misrepresentation.

d.          Survival Regardless of Investigation. This Agreement and the
indemnification and contribution provisions set fo1ih herein are of a continuing
nature and shall survive the expiration, termination or cancellation of this
Agreement, and will remain in full force and effect regardless of any
investigation made by or on behalf of Indemnitee or any officer, director,
employee, agent or controlling person of Indemnitee.

e.          Change in Control. After the date hereof, the Company agrees that if
there is a Change in Control of the Company then, with respect to all matters
thereafter arising concerning the rights of Indemnitee to payments of Expenses
under this Agreement or any other agreement or under the Certificate or Bylaws
as now or hereafter in effect, Independent Legal





-4-

--------------------------------------------------------------------------------

 



Counsel (as defined in Section 12(c) hereof) shall be selected by Indemnitee and
approved by the Company (which approval shall not be unreasonably
withheld).  Such counsel, among other things, shall render its written opinion
to the Company and Indemnitee as to whether and to what extent Indemnitee would
be permitted to be indemnified under applicable law.  The Company agrees to
abide by such opinion and to pay the reasonable fees of the Independent Legal
Counsel referred to above and to fully indemnify such counsel against any and
all reasonable expenses (including attorneys' fees), claims, liabilities and
damages arising out of or relating to this Agreement or its engagement pursuant
hereto.

f.           Mandatory Payment of Expenses. Notwithstanding any other provision
of this Agreement, to the extent that Indemnitee has been successful on the
merits or otherwise, including, without limitation, the dismissal of an action
without prejudice, in the defense of any action, suit, proceeding, inquiry or
investigation referred to in Section 3(a) hereof or in the defense of any claim,
issue or matter therein, Indemnitee shall be indemnified against all Expenses
incurred by Indemnitee in connection herewith.

4.           EXPENSES; INDEMNIFICATION PROCEDURE.

a.          Advancement of Expenses. The Company shall advance all Expenses
incurred by Indemnitee. The advances to be made hereunder shall be paid by the
Company to Indemnitee as soon as practicable but in any event no later than
twenty-five (25) days after written demand by Indemnitee therefor to the
Company.

b.          Notice/Cooperation by Indemnitee. Indemnitee shall give the Company
notice in writing as soon as practicable of any Claim made against Indemnitee
for which indemnification will or could be sought under this Agreement, but the
failure to notify the Company will not relieve it from any liability which it
may have to Indemnitee unless the Company is materially prejudiced by such lack
of notification. Notice to the Company shall be directed to the Chief Executive
Officer of the Company at the address shown on the signature page of this
Agreement (or such other address as the Company shall designate in writing to
Indemnitee).

c.          No Presumptions; Burden of Proof. For purposes of this Agreement,
the termination of any Claim by judgment, order, settlement (whether with or
without court approval) or conviction, or upon a plea of nolo contendere, or its
equivalent, shall not create a presumption that Indemnitee did not meet any
particular standard of conduct or have any particular belief or that a court has
determined that indemnification is not permitted by applicable law. In addition,
neither the failure of the Reviewing Party to have made a determination as to
whether Indemnitee has met any particular standard of conduct or had any
particular belief, nor an actual determination by the Reviewing Party that
Indemnitee has not met such standard of conduct or did not have such belief,
prior to the commencement of legal proceedings by Indemnitee to secure a
judicial determination that Indemnitee should be indemnified under applicable
law, shall be a defense to Indemnitee's claim or create a presumption that
Indemnitee has not met any particular standard of conduct or did not have any
particular belief. In connection with any determination by the Reviewing Party
or otherwise as to whether Indemnitee is entitled to be indemnified hereunder,
it shall be presumed that Indemnitee is entitled to





-5-

--------------------------------------------------------------------------------

 



indemnification under this Agreement and the burden of proof shall be on the
Company to establish that Indemnitee is not so entitled.

d.          Notice to Insurers. If, at the time of the receipt by the Company of
a notice of a Claim pursuant to Section 4(b) hereof, the Company has liability
insurance in effect which may cover such Claim, the Company shall give prompt
notice of the commencement of such Claim to the insurers in accordance with the
procedures set forth in each of the policies. The Company shall thereafter take
all necessary or desirable action to cause such insurers to pay, on behalf of
Indemnitee, all amounts payable as a result of such action, suit, proceeding,
inquiry or investigation in accordance with the terms of such policies.

e.          Selection of Counsel. In the event the Company shall be obligated
hereunder to pay Expenses in connection with any Claim, the Company shall be
entitled to assume the defense of such Claim, at its own expense, with counsel
approved by the Indemnitee, which approval shall not be unreasonably withheld,
upon the delive1y to Indemnitee of written notice of its election to do so.
After delivery of such notice, approval of such counsel by Indemnitee and the
retention of such counsel by the Company, the Company will not be liable to
Indemnitee under this Agreement for any fees of counsel subsequently incurred by
Indemnitee with respect to the same Claim; provided that, (i) Indemnitee shall
have the right to employ Indemnitee's counsel in any such Claim at Indemnitee's
expense and (ii) if (A) the employment of counsel by Indemnitee has been
previously authorized by the Company, (B) Indemnitee shall have reasonably
concluded that there is a conflict of interest between the Company and
Indemnitee in the conduct of any such defense, or (C) the Company shall not
continue to retain such counsel to defend such Claim, then the fees and expenses
of Indemnitee's counsel shall be at the expense of the Company.

5.           NONEXCLUSIVITY. The indemnification provided by this Agreement
shall be in addition to any rights to which Indemnitee may be entitled under the
Certificate, the Bylaws, any agreement, any vote of stockholders or
disinterested directors, the DGCL, or otherwise. The indemnification provided
under this Agreement shall continue as to Indemnitee for any action Indemnitee
took or did not take while serving in an indemnified capacity even though
Indemnitee may have ceased to serve in such capacity.

6.           NO DUPLICATION OF PAYMENTS. The Company shall not be liable under
this Agreement to make any payment in connection with any Claim made against
Indemnitee to the extent Indenu1itee has otherwise actually received payment
(under any insurance policy, the Certificate, the Bylaws or otherwise) of the
amounts otherwise indemnifiable hereunder, and Indemnitee shall remit to the
Company any amounts paid by the Company for which Indemnitee is otherwise
reimbursed.

7.           PARTIAL INDEMNIFICATION. Indemnitee is entitled under any provision
of this Agreement to indemnification by the Company for any portion of Expenses
incurred in connection with any Claim, but not, however, for all of the total
amount thereof, the Company shall nevertheless indemnify Indemnitee for the
portion of such Expenses to which Indemnitee is entitled.





-6-

--------------------------------------------------------------------------------

 



8.           LIABILITY INSURANCE. The Company shall use its best efforts to
maintain liability insurance, substantially similar to that which is in effect
as of the date of this Agreement, as to all directors, officers, employees or
agents of the Company or of any other corporation, partnership, joint venture,
trust, employee benefit plan or other enterprise serving at the request of the
Company in reasonable amounts from established and reputable insurers at all
times when the Company may be obligated to indemnify or advance Expenses to
Indemnitee hereunder. Notwithstanding the foregoing, the Company shall have no
obligation to maintain such insurance if the Company determines in good faith,
other than in anticipation of a Change in Control, that such insurance is not
available or the premium costs are unreasonably disproportionate to the coverage
provided. In the event the Company maintains policies of directors and officers
liability insurance, Company agrees to provide the Indemnitee immediate notice
of any lapse, cancellation or non-renewal of such insurance coverage and shall
provide Indemnitee copies of all correspondence and notices from the Company's
insurance agent, broker or carrier relating to any actual or potential lapse,
non-renewal or cancellation.

9.           EXCEPTIONS. Any other provision herein to the contrary
notwithstanding, the Company shall not be obligated pursuant to the terms of
this Agreement:

a.           Claims Initiated by Indemnitee. To indemnify or advance Expenses to
Indemnitee with respect to Claims initiated or brought voluntarily by Indemnitee
and not by way of defense, except (i) with respect to actions or proceedings to
establish or enforce a right to indemnification under this Agreement or any
other agreement or insurance policy or under the Certificate or the Bylaws now
or hereafter in effect relating to Claims for Indemnification Events, (ii)  in
specific cases if the Board of Directors has approved the initiation or bringing
of such Claim, or (iii) as otherwise required under Section 145 of the DGCL,
regardless of whether Indemnitee ultimately is determined to be entitled to such
indemnification, advance expense payment or insurance recovery, as the case may
be; or

b.           Claims Under Section 16(b). To indemnify Indemnitee for expenses
and the payment of profits arising from the purchase and sale by Indemnitee of
securities in violation of Section 16(b) of the Exchange Act or any similar
successor statute; or

c.           Claims Excluded Under Section 145 of the DGCL. To indemnify
Indemnitee if (i) he did not act in good faith or in a manner reasonably
believed by Indemnitee to be in or not opposed to the best interests of the
Company, or (ii) with respect to any criminal action or proceeding, Indemnitee
had reasonable cause to believe his conduct was unlawful, or (iii)  Indemnitee
shall have been adjudged to be liable to the Company unless and only to the
extent the court in which such action was brought shall permit indemnification
as provided in Section 145(b) of the DGCL.

10.         SETTLEMENTS. The Company shall not settle any Claim in any manner
that would impose any penalty or limitation on Indemnitee without Indemnitee's
written consent. Indemnitee will not unreasonably withhold its consent to any
proposed settlement.

11.         INDULGENCES, ETC. Neither the failure nor any delay on the part of
either party to exercise any right, remedy, power or privilege under this
Agreement shall operate as a waiver





-7-

--------------------------------------------------------------------------------

 



thereof, nor shall any single or partial exercise of any right, remedy, power or
privilege preclude any other or further exercise of the same or of any right,
remedy, power or privilege, nor shall any waiver of any right, remedy, power, or
privilege with respect to any occurrence be construed as a waiver of such right,
remedy, power or privilege with respect to any other occurrence.

12.         IMPUTED KNOWLEDGE. The knowledge and/or actions, or failure to act,
of any director other than Indemnitee, officer, agent or employee of the Company
(or any affiliate thereof) shall not be imputed to Indemnitee for purposes of
determining the right to indemnification under this Agreement.

13.        PERIOD OF LIMITATIONS. No legal action shall be brought and no cause
of action shall be asserted by or in the right of the Company or any affiliate
of the Company against Indemnitee, Indemnitee's estate, spouse, heirs, executors
or personal or legal representatives after the  expiration  of two years from
the date of accrual of such cause of action, and any  claim or cause of action
of the Company shall be extinguished and deemed released unless asserted by the
timely filing of a legal action within such two-year period; provided, however,
that if any shorter period of limitations is otherwise applicable to any such
cause of action, such shorter period shall govern.

14.        CONSTRUCTION OF CERTAIN PHRASES.

a.           For purposes of this Agreement, (i) references to "other
enterprises" shall include employee benefit plans; (ii) references to "fines"
shall include any excise taxes assessed on any Indemnitee with respect to an
employee benefit plan; and (iii) references to "serving at the request of the
Company" shall include any service as a director, officer, employee, agent or
fiduciary of the Company which imposes duties on, or involves services by, such
director, officer, employee, agent or fiduciary with respect to an employee
benefit plan, its participants or its beneficiaries. In the case of any such
employee benefit plan, Indemnitee shall be deemed to have acted in a manner "not
opposed to the best interests of the Company" as referred to in this Agreement
if Indemnitee acted in good faith and in a manner Indemnitee reasonably believed
to be in the interests of the participants and beneficiaries of such employee
benefit plan.

b.           For purposes of this Agreement a "Change in Control" shall be
deemed to have occurred if (i) any "person" (as such term is used in Sections
13(d)(3) and 14(d)(2) of the Exchange Act), other than a trustee or other
fiduciary  holding  securities  under  an employee benefit plan of the Company
or John Schnatter and his affiliates and associates becomes the "beneficial
owner" (as defined in Rule 13d-3 under said Exchange Act), directly or
indirectly, of securities of the Company  representing  more than 50% of the
total voting power represented  by the Company's then outstanding Voting
Securities,  (ii) during  any  period  of two consecutive years, individuals who
at the beginning of such period constitute the Board of Directors of the Company
and any new director whose election  by the Board of Directors or
nomination  for election by the Company's stockholders was approved by a vote of
at least a majority  of the directors then still in office who either were
directors at the beginning of the period or whose election or nomination for
election was previously so approved,  cease for any reason to  constitute  a
majority thereof, or (iii) the stockholders of the Company approve a merger or
consolidation  of the Company with any other corporation other than a merger or
consolidation which would result 





-8-

--------------------------------------------------------------------------------

 



in the Voting Securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into Voting Securities of the surviving entity) at least two-thirds of the total
voting power represented by the Voting Securities of the Company or such
surviving entity outstanding immediately after such merger or consolidation, or
the stockholders of the Company approve a plan of complete liquidation of the
Company or an agreement for the sale or disposition by the Company of (in one
transaction or a series of transactions) all or substantially all of the
Company's assets.

c.          For purposes of this Agreement, "Independent Legal Counsel" shall
mean an attorney or firm of attorneys, that is/are experienced in matters of
Delaware corporate law, selected in accordance with the provisions of Section
3(b) hereof, who shall not have otherwise performed services for the Company or
Indemnitee within the last three years (other than with respect to matters
concerning the right of any Indemnitee under this Agreement, or of other
indemnitees under similar indemnity agreements). Notwithstanding the foregoing,
the term "Independent Legal Counsel" shall not include any person who, under the
applicable standards of professional conduct then prevailing, would have a
conflict of interest in representing either the Company or Indemnitee in an
action to determine Inde1m1itee's rights under this Agreement. If Independent
Legal Counsel is selected by a quorum of Disinterested Directors to be the
Reviewing Party, the Company shall give written notice to Indemnitee advising
him of the identity of the Independent Legal Counsel so selected. Indemnitee
may, within seven days after receipt of written notice, deliver to the Company a
written objection to the selection. His objection may be asserted only on the
ground that the Independent Counsel so selected does not meet the requirements
of independent Counsel as defined in this Section 12(c), and the objection shall
set forth with particularity the factual basis of the assertion. If written
objection is made, the Independent Legal Counsel so selected shall be
disqualified. If, within 20 days after submission by Indemnitee of a demand for
indemnification pursuant to this Agreement, no Independent Legal Counsel shall
have been selected, or if selected shall have been objected to, in accordance
with this Section 12(c), either the Company or Indemnitee may petition a court
of competent jurisdiction in the State of Delaware for the appointment as
Independent Legal Counsel of a person selected by that court or by any other
person that court shall designate, and the person so appointed shall act as
Independent Legal Counsel.

d.          For purposes of this Agreement, a "Reviewing Party" sf1all mean a
quorum of Disinterested Directors or, if such a quorum is not obtainable or if
such a quorum so directs, Independent Legal Counsel. Any decision by such a
quorum must be by a majority vote of the quorum. "Disinterested Director" shall
mean a director of the Company who is not and was not at any time a party to a
Claim relating to an Indemnification Event.

e.          For purposes of this Agreement, "Voting Securities" shall mean any
securities of the Company that vote generally in the election of directors.

15.        COUNTERPARTS. This Agreement may be executed in one or more
counterparts, each of which shall constitute an original, but all of which
together will constitute one and the same instrument.





-9-

--------------------------------------------------------------------------------

 



16.        BINDING EFFECT; SUCCESSORS AND ASSIGNS. This Agreement shall be
binding upon and inure to the benefit of and be enforceable by the parties
hereto and their respective successors, assigns, including any direct or
indirect successor by purchase, merger, consolidation or otherwise to all or
substantially all of the business and/or assets of the Company, spouses, heirs,
and personal and legal representatives.
The  Company  shall  require  and  cause  any successor (whether direct or
indirect by purchase, merger, consolidation or otherwise) to all, substantially
all, or a substantial part, of the business and/or assets of the Company, by
written agreement in form and substance satisfactory to Indemnitee, expressly to
assume and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform if no such succession had
taken place.  This Agreement shall continue in effect with respect to Claims
relating to Indemnification Events regardless of whether Indemnitee continues to
serve as a director, officer, employee, agent, controlling person, or fiduciary
of the Company or of any other enterprise, including subsidiaries of the
Company, at the Company's request.

17.         ACTION UNDER AGREEMENT. In the event that any action is instituted
by Indemnitee under this Agreement or under any liability insurance policies
maintained by the Company to enforce or interpret  any  of the terms  hereof or
thereof, Indemnitee  shall  be entitled to be paid all Expenses incurred by
Indemnitee with respect to such action if Indemnitee is ultimately successful in
such action, and shall be entitled to the advancement of Expenses  (within 25
days of such request) with respect to such action, unless, as a part of such
action, a court of competent jurisdiction  over such action determines that the
material  assertions  made by Indemnitee as a basis  for such action were not
made in good faith or were frivolous.  In  the  event of an action instituted by
or in the name of the Company under this Agreement to enforce or interpret any
of the terms of this Agreement, Indemnitee shall be entitled to be paid all
Expenses incurred by Indemnitee in defense of such action (including costs and
expenses incurred  with respect to Indemnitee counterclaims and
cross-claims  made in  such action),  and shall  be entitled to the
advancement  of Expenses  with respect to such action,  unless, as a part of
such action, a court having jurisdiction over such action determines that
Indemnitee's material defenses to such action were made in bad faith or were
frivolous.

18.         NOTICE. All notices and other communications required or permitted
hereunder shall be in writing, shall be effective when given, and shall in any
event be deemed to be given (a) upon delivery, if delivered by hand, (b) one
business day after the business day of deposit with Federal Express or similar
overnight courier, freight prepaid, or (c) one day after the business day of
delivery by facsimile transmission, if deliverable by facsimile transmission,
with copy by first class mail, postage prepaid, and shall be addressed if to
Indemnitee, at Indemnitee's address as set forth beneath Indemnitee's signature
to this Agreement and if to the Company at the address of its principal
corporate offices (attention: President) or at such other address as such party
may designate by ten (10) days' advance written notice to the other party
hereto.

19.         CONSENT TO JURISDICTION. The Company and Indemnitee each hereby
irrevocably consent to the jurisdiction of the courts of the State of Delaware
for all purposes in connection with any action or proceeding which arises out of
or relates to this Agreement and agree that any action instituted under this
Agreement shall be commenced, prosecuted and





-10-

--------------------------------------------------------------------------------

 



continued only in the Court of Chancery of the State of Delaware in and for New
Castle County, which shall be the exclusive and only proper forum for
adjudicating such a claim.

20.         SEVERABILITY. The provisions of this Agreement shall be severable in
the event that any of the provisions hereof (including any provision within a
single section, paragraph or sentence) are held by a court of competent
jurisdiction to be invalid, void or otherwise unenforceable, and the remaining
provisions shall remain enforceable to the fullest extent permitted by law.
Furthermore, to the fullest extent possible, the provisions of this Agreement
(including, without limitations, each portion of this Agreement containing any
provision held to be invalid, void or otherwise unenforceable, that is not
itself invalid, void or unenforceable) shall be construed so as to give effect
to the intent manifested by the provision held invalid, illegal or
unenforceable.

21.         CHOICE OF LAW. This Agreement shall be governed by and its
provisions construed and enforced in accordance with the laws of the State of
Delaware, as applied to contracts between Delaware residents, entered into and
to be performed entirely within the State of Delaware, without regard to the
conflict of laws principles thereof.

22.         SUBROGATION. In the event of payment under this Agreement, the
Company shall be subrogated to the extent of such payment to all of the rights
of recovery of Indemnitee who shall execute all documents required and shall do
all acts that may be necessary to secure such rights and to enable the Company
effectively to bring suit to enforce such rights.

23.         AMENDMENT AND TERMINATION. No amendment, modification, termination
or cancellation of this Agreement shall be effective unless it is in writing
signed by all parties hereto. No waiver of any of the provisions of this
Agreement shall be deemed or shall constitute a waiver of any other provisions
hereof (whether or not similar) nor shall such waiver constitute a continuing
waiver.

24.         INTEGRATION AND ENTIRE AGREEMENT. This Agreement sets forth the
entire understanding between the parties hereto and supersedes and merges all
previous written and oral negotiations, commitments, understandings and
agreements relating to the subject matter hereof between the parties hereto.

25.         No CONSTRUCTION AS EMPLOYMENT AGREEMENT. Nothing contained in this
Agreement shall be construed as giving the Indemnitee any right to be retained
in the employ of the Company or any of its subsidiaries.

26.         CORPORATE AUTHORITY. The Board of Directors of the Company has
approved the terms of this Agreement.





-11-

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties have entered into this Agreement as of the date
first written above.

 

 

 

 

 

 

COMPANY

 

 

 

PAPA JOHN'S INTERNATIONAL, INC.

 

a Delaware corporation

 

 

 

 

 

 

 

By:

     /s/ Charles W. Schnatter

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

INDEMNITEE

 

 

 

 

     /s/ John H. Schnatter

 

-12-

--------------------------------------------------------------------------------